DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melanie Chernoff on 08/22/2022 to amend claims 1, 8,  and 15-20.

The application has been amended as follows: 
1.	(currently amended)	A method of determining the coherence between a physical object and a numerical model representative of the shape of a physical object, 
wherein the method comprises:
providing, by 
instructing, by the one or more processors, means for positioning the physical object to position the physical object in a common capture region; 
instructing, by the one or more processors, a plurality of cameras to capture an image of the physical object by means of each of said cameras, wherein:
-	each camera comprises a sensor and a lens for focusing an image on the sensor, such that the lens  is configured with a focal point that is pre-established and positioned on an optical axis of the lens, and
-	each camera of the plurality of cameras are spatially distributed such that an optical axes for each camera of the plurality of cameras is oriented towards a capture region;
generating, by the one or more processors, a second numerical model of the object (R) from the plurality of captured images and by means of a silhouette technique;
aligning, by the one or more processors, the first numerical model and the second numerical model in a computational space;
generating, by the one or more processors based on a plurality of optimal points, a third numerical model, wherein each of the plurality of optimal points is the result of a selection from a plurality of points wherein:
the plurality of points with respect to which the selection is made belongs to a conical surface demarcating a conical volume, and
the selected optimal point or points meet a pre-established condition of proximity with a surface of the volume of the first model;
providing, by the one or more processors based on a pre-established metric, a measurement value of coherence by taking a measurement between the third numerical model and the first numerical model;
wherein steps a) and b) can be carried out in any order.

8. 	(currently amended)	A device for determining the coherence between a physical object and a numerical model representative of the shape of a physical object comprising:
a plurality of cameras,
wherein each camera of the plurality of cameras comprises a sensor and a lens for focusing an image on the sensor, such that the lens is configured with a focal point that is pre-established and positioned on an optical axis of the lens, and
wherein each camera of the plurality of cameras are spatially distributed such that the optical axes of each of the plurality cameras are oriented towards a capture region;
means for positioning the physical object in a common capture region;
one or more processors in communication with at least the plurality of cameras and the means for positioning the physical object (O),
wherein the one or more processors are configured to:
provide a first numerical model, wherein said first numerical model is a numerical model representative of the shape of a physical object;
order instruct the means for positioning the physical object to position the physical object in the common capture region; 
instruct the plurality of cameras to capture an image of the physical object by means of each of said cameras;
generate a second numerical model of the object from the plurality of captured images and by means of a silhouette technique;
align the first numerical model and the second numerical model in a computational space;
generate, based on a plurality of optimal points, a third numerical model, wherein each of the plurality of optimal points is the result of a selection from a plurality of points wherein:
the plurality of points with respect to which the selection is made belongs to a conical surface demarcating a conical volume, and
the selected optimal point or points meet a pre-established condition of proximity with a surface of the volume of the first model;
provide, based on a pre-established metric, a measurement value of coherence by taking a measurement between the third numerical model and the first numerical model;
wherein steps a) and b) can be carried out in any order.

15. 	(currently amended)	A non-transitory computer readable medium storing instructions, which when executed by one or more processors, cause the one or more processors to
provide a first numerical model, wherein said first numerical model is a numerical model representative of the shape of a physical object;
instruct the means for positioning the physical object to position the physical object in a common capture region; 
instruct a plurality of cameras to capture an image of the physical object by means of each of said cameras, 
	wherein each camera of the plurality of cameras comprises a sensor and a lens for focusing an image on the sensor, such that the lens is configured with a focal point that is pre-established and positioned on an optical axis of the lens, and
	wherein each camera of the plurality of cameras are spatially distributed such that the optical axes of each of the plurality cameras are oriented towards a capture region;
generate a second numerical model of the object from the plurality of captured images and by means of a silhouette technique;
align the first numerical model and the second numerical model in a computational space;
generate, based on a plurality of optimal points, a third numerical model, wherein each of the plurality of optimal points is the result of a selection from a plurality of points wherein:
the plurality of points with respect to which the selection is made belongs to a conical surface demarcating a conical volume, and
the selected optimal point or points meet a pre-established condition of proximity with a surface of the volume of the first model;
provide, based on a pre-established metric, a measurement value of coherence by taking a measurement between the third numerical model and the first numerical model;
wherein steps a) and b) can be carried out in any order.

16.	(currently amended)	The non-transitory computer readable medium of claim 15, wherein the second numerical model is generated from the plurality of captured images such that the second numerical model of the object numerically represents a volume             
                (
                V
                )
            
         in the computational space, 
wherein             
                V
                =
                
                    
                        ∩
                    
                    
                        i
                        =
                        1
                    
                    
                        N
                    
                
                
                    
                        C
                        n
                    
                    
                        i
                    
                
            
        , and
wherein             
                
                    
                        C
                        n
                    
                    
                        i
                    
                
            
         is the conical volume defined with the vertex in the point in space where the focal point of one of the plurality of cameras is positioned and demarcated by a ruled surface formed by connecting lines which connect the focal point of the camera and each point in space of the sensor corresponding to a silhouette of the physical object represented in the image captured by said sensor.

17.	(currently amended)	The non-transitory computer readable medium of claim 16, wherein when selecting the plurality of points when the generation of the third numerical model, causes the one or more processors, for each sensor:
determine one or more line segments belonging to a line passing through the focal point of the sensor, wherein the one or more line segments are at least contained in a portion of the demarcating conical surface of the conical volume;
for each of the one or more line segments, select the plurality of points of each line segment which belong to the demarcating surface of the volume.
 
18.	(currently amended)	The non-transitory computer readable medium of claim 15, wherein the condition of proximity to be applied on a plurality of points for determining those which are optimal points in the generation of the third numerical model(is determined by selecting that point or those points which meet the condition of minimum distance to the surface of the first numerical model.

19.	(currently amended)	The non-transitory computer readable medium of claim 15, wherein the third numerical model is generated by making a selection of optimal points from a plurality of points determined for each of the sensors.

	20.	(currently amended)	The non-transitory computer readable medium of claim 15, wherein each camera of the plurality of cameras is evenly distributed according to a spherical surface, and wherein the common capture region is located in a center of said spherical surface.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-14 are interpreted under 35 USC 112(f) because the applicant claims “means for positioning the physical object to position the physical object in a common capture region” passes the following three-prong test:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The closest support available for “mean”  is at Specification [0092], the structure is launcher.


	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
The following is a statement of reasons for the indication of allowable subject matter: 

	Claim 1 is allowable under prior art because Maeda(US patent Publication: 20190228563)  teaches  A method of determining the coherence between a physical object and a numerical model representative of the shape of a physical object, wherein the method uses: 
a) providing, by one or more processors, a first numerical model, wherein said first numerical model is a numerical model representative of the shape of a physical object; (“[0025]….The three-dimensional model generation unit 150 receives images captured by the cameras 9110a to 9110h, and generates a foreground image and data (three-dimensional shape data) such as point cloud data which expresses a three-dimensional model that represents a shape of the object.”) 
b) instructing, by the one or more processors, means for positioning the physical object to position the physical object in a common capture region; (Fig. 9 and “[0024] The camera system 110 is configured of a plurality of cameras arranged to surround an object. FIG. 9 is a diagram illustrating a state where cameras 9110a to 9110h are arranged to surround an object 900. Hereinafter, each of the cameras 9110a to 9110h is simply referred to as “camera 9110” unless these cameras 9110a to 9110h have to be distinguished from each other. However, the number of the cameras 9110 and arrangement thereof are not limited to the above. The cameras 9110a to 9110h are connected to the switching hub 120 via a network. The time server 130 transmits a synchronization signal to the respective cameras 9110a to 9110h via the switching hub 120 and the network, and the cameras 9110a to 9110h captures images of the object in synchronization with each other”)

c) instructing, by the one or more processors, a plurality of cameras to capture an image of the physical object by means of each of said cameras; (Fig. 9 and “[0024] The camera system 110 is configured of a plurality of cameras arranged to surround an object. FIG. 9 is a diagram illustrating a state where cameras 9110a to 9110h are arranged to surround an object 900. Hereinafter, each of the cameras 9110a to 9110h is simply referred to as “camera 9110” unless these cameras 9110a to 9110h have to be distinguished from each other. However, the number of the cameras 9110 and arrangement thereof are not limited to the above. The cameras 9110a to 9110h are connected to the switching hub 120 via a network. The time server 130 transmits a synchronization signal to the respective cameras 9110a to 9110h via the switching hub 120 and the network, and the cameras 9110a to 9110h captures images of the object in synchronization with each other”)
 wherein each camera comprises a sensor and a lens for focusing an image on the sensor, such that the lens is configured with a focal point that is pre-established and positioned on an optical axis of the lens, and wherein each camera of the plurality of cameras are spatially distributed such that an optical axes for each camera of the plurality of cameras is oriented towards a capture region; (Fig. 9 and “[0024] The camera system 110 is configured of a plurality of cameras arranged to surround an object. FIG. 9 is a diagram illustrating a state where cameras 9110a to 9110h are arranged to surround an object 900. Hereinafter, each of the cameras 9110a to 9110h is simply referred to as “camera 9110” unless these cameras 9110a to 9110h have to be distinguished from each other. However, the number of the cameras 9110 and arrangement thereof are not limited to the above. The cameras 9110a to 9110h are connected to the switching hub 120 via a network. The time server 130 transmits a synchronization signal to the respective cameras 9110a to 9110h via the switching hub 120 and the network, and the cameras 9110a to 9110h captures images of the object in synchronization with each other”)
Maeda  Fig. 9 shows that the object is positioned  but doesn’t expressly teach means for positioning the physical object in the capture region (interpreted under 35 USC 112(f); 

Maeda teaches, d) generating, by the one or more processors, a second numerical model of the object (R) from the plurality of captured images and by means of a silhouette technique; (“[0035] The silhouette image is a binary image in which an object region and a region other than the object region are expressed in white and black respectively. For example, the silhouette image can be generated through a commonly-used method such as a background differentiating method. In the background differentiating method, a difference is calculated between a captured image including an object, and a background image without an object which is previously captured before starting a game, and a region having a value equal to or greater than a threshold value is determined as a silhouette (foreground region).”
[0036] Then, a three-dimensional model of the object is estimated by using silhouette images generated from images captured by all of the cameras 9110a to 9110h and camera information thereof. For example, a visual hull method may be used for estimating the three-dimensional model. As a result of the above-described processing, point cloud data which expresses a three-dimensional model that represents a shape of the object can be acquired.”)
Maeda doesn’t expressly teach, e) aligning, by the one or more processors, the first numerical model and the second numerical model in a computational space;
 However, Novatni et al. "A geometric approach to 3D object comparison." Proceedings International Conference on Shape Modeling and Applications. IEEE, 2001” teaches, aligning, the first numerical model and the second numerical model in a computational space; (See section 3.3)
Osada, et al. "Matching 3D models with shape distributions." Proceedings international conference on shape modeling and applications. IEEE, 2001. teaches, coherence between 3d models “We find that the dissimilarities between sampled distributions of simple shape functions (e.g.. the distance between two random points on a surface) provide a robust method for discriminating between classes of objects (e.g., cars versus airplanes) in a moderately sized database, despite the presence of arbitrary translations, rotations, scales, mirrors, tessellations, simplications, and model degeneracies. They can be evaluated quickly, and thus the proposed method could be applied as a pre-classifier in an object recognition system or in an interactive content-based retrieval application”)
The combination of prior arts fails to expressly teach, “f) generating, by the one or more processors based on a plurality of optimal points, a third numerical model, wherein each of the plurality of optimal points is the result of a selection from a plurality of points wherein: the plurality of points with respect to which the selection is made belongs to a conical surface demarcating a conical volume, the selected optimal point or points meet a pre-established condition of proximity with a surface of the volume of the first model;
g) providing, by the one or more processors based on a pre-established metric, a measurement value of coherence by taking a measurement between the third numerical model and the first numerical model; wherein steps a) and b) can be carried out in any order.

	Independent claims 8 and 15 are also allowable  because their limitations are similar to the limitation of claim 1.
	Dependent claims 2-7, 9-14 and 16-20 are also allowable by virtue pf dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612